DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4 directed to claims 1, 6, 8, 10, 11, 19, 20 and 22 in the reply filed on 08/02/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 11, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette (US 2014/0219824) in view of Bridges (US 2015/0192117).Regarding Claims 1 and 11:In the specification and Figures 1-3, Burnette discloses a method for powering pumps (plurality of pumps 32, see paragraph [0021]) at a well site (used for drilling boreholes which is at a well site, see paragraph [0001]) comprising: disposing a power source (prime mover 22, see paragraph [0015]) on a platform (trailer bed 14); disposing a first pump (32) on the platform (see Figure 1), wherein the first pump (32) is coupled to the power source (coupled to prime mover 22 via gearbox 22 and shaft 28); disposing a Regarding Claim 6:In the specification and Figures 1-3, Burnette discloses a pumping system further Regarding Claim 10:In the specification and Figures 1-3, Burnette discloses a pumping system wherein the gearbox (26) comprises a transmission (gearbox 26 is described as a power transmission system with multiple shafts 28).Regarding Claim 19: In the specification and Figures 1-3, Burnette discloses a pumping system, further comprising providing power to at least one other equipment at the well site via the power source (as stated in paragraph [0023], six pump assemblies 32 are powered by the single power source 22 such that the 4 remaining pump assemblies separate from the pump assemblies mentioned above in the rejection of claim 11 can be viewed as other equipment).Regarding Claim 20: In the specification and Figures 1-3, Burnette discloses a method for powering pumps (all pumps denoted as 32), wherein the first pump and the second pump are disposed Regarding Claim 22: Burnette discloses a pumping system, wherein the first pump drives the second pump (“If the pump assemblies 32 are not directly connected to the output shaft 28 of the gear box 26 (that is, if the pump assembly 32 is not a lead pump assembly 30), then the input flange 50 of a downline pump assembly 32 is driven by the output shaft 52 of an upstream adjacent pump assembly 32.” See paragraph [0021]), wherein second pump (32) is coupled to the first pump (32), and wherein the gear reducer (added to the first pump, see rejection of claim 1 above) is coupled to the second pump via a second output flange (60) and a second input flange (58, see paragraph [0022]).Burnette fails to disclose a second gear reducer coupled to the second pump. However, in Figure 1, Bridges discloses a similar well site pump (well service pump system 10), wherein a gear reducer (26) is mounted directly on the pump (30) and is capable of reducing the speed of the pump as necessary. Hence, based on Bridges’ teachings, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to include a second gear reducer (of the type disclosed by Bridges) mounted directly to Burnette’s second pump (32), in order to provide additional means of speed control for the second pump to thereby reduce the speed of the second pump as required. After said modification was made, the gear reducer would be coupled to the second gear reducer on the second pump (26) via the second input flange (58) and the second output flange (60) as described above. 
Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746